DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.

In response to Applicant’s claims filed on March 31, 2021, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 5-6, 8-9, 12-13, 15-16 and 19-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Leu et al. (US Pub. No. 20150149509) and Baby (US Pub. No. 20170116278) in view of Klots et al. (US Pub. No. 20160253402).

With respect to claim 1, Leu et al. teaches a determining via a processor a plurality of partition rules for a database table in a database system, the database table storing a plurality of database entries, each database entry corresponding with a respective object type, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition corresponding with the respective object type, the database table being associated with a plurality of data object definitions and storing data associated with a plurality of object types, a first one of the data object definitions identifying a first data type for data stored in a designated data field, a second one of the data object definitions identifying a second data type for data stored In the designated data field, each of the partition rules corresponding with a respective data object definition (See Paragraph 40 “At 706 the implementing entity optionally analyzes the table placement rules 400, and learns the location 422 and partitioning rules 424, 426, 428 as described in reference to FIG. 4, FIG. 5, and FIG. 6. Based on some, or all of these rules and table redistribution behavior parameters, the implementation entity proposes table redistribution activities, including partitioning and repartitioning as required”).  Leu et al. does not disclose  the database table being associated with a plurality of data object definitions and storing data associated with a plurality of object types, a first one of the data object definitions identifying a first data type for data stored in a designated data field, a second one of the data object 
However, Baby teaches determining via a processor a plurality of partition rules for a database table in a database system, the database table storing a plurality of database entries, each database entry corresponding with a respective object type, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition corresponding with the respective object type, the database table being associated with a plurality of data object definitions and storing data associated with a plurality of object types, a first one of the data object definitions identifying a first data type for data stored in a designated data field, a second one of the data object definitions identifying a second data type for data stored In the designated data field, each of the partition rules corresponding with a respective data object definition (“pluggable database 301 includes database dictionary 400, tablespace files 401, and source metadata 402 which includes source address 403 and source statistics 404. As discussed above with respect to FIG. 2, the database dictionary 400 comprises metadata that defines database objects contained in a database and the tablespace files 401 are a set of one or more files that are used to store the data for various types of database objects, such as tables.” See Paragraph 131)
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) with Baby (partitioned data warehouse).  This would have facilitated dynamic data partitioning.  See Baby Paragraph (s) 2-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

However, Klots et al. teaches determining via the processor a designated partition key for a designated one of the database entries by applying a designated one of the partition rules, the designated database entry and the designated partition rule each being associated with a designated data object definition (See Paragraph 22 “adaptive data replication. Statistical properties of a live workload are maintained, and a determination is made to replicate a data set based on an additional partitioning key”); and

transmitting an instruction via a communications interface to update the designated database entry to include the designated partition key, the designated partition key corresponding with a designated database container, the database system being configured to update a storage location of the designated database entry to the designated database container based on the designated partition key (See Paragraph 70 “it is determined to replicate the data set in the database based on a second partitioning key”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) and Baby (partitioned data warehouse) with Klots et al. (adaptive data partitioning).  This would have facilitated dynamic data partitioning.  See Klots et al. Paragraph (s) 2-9.  In addition, the 

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 1.  Regarding claim 2, Klots et al. teaches the method recited in claim 1, wherein one or more of the partition rules are determined at least in part based an access pattern exhibited by queries to the database table (See Paragraph 51 “key frequency metric that describes a frequency of access of table T by partitioning key K.sub.i in the workload”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 2.  Regarding claim 3, Klots et al. teaches the method recited in claim 2, wherein the access pattern is specific to a selected one of the data object definitions (See Paragraph 51 “key frequency metric that describes a frequency of access of table T by partitioning key K.sub.i in the workload”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 2.  Regarding claim 7, Leu et al. teaches the method recited in claim 1, wherein the designated partition rule is formulated as a Boolean expression over one or more data fields (See Paragraph 28 “table partitioning rules”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 2.  Regarding claim 8, Klots et al. teaches the method recited in claim 7, wherein the 


The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 8.  Regarding claim 9, Leu et al. teaches the method recited in claim 8, wherein the designated partition rule can be applied to the one or more data fields without accessing the designated data object definition (See Paragraph 28 “table partitioning rules”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 8.  Regarding claim 10, Klots et al. teaches the method recited in claim 1, wherein the designated partition key corresponds with a designated container identifier, and wherein the designated container identifier corresponds with the designated database container (See Paragraph 22 “adaptive data replication. Statistical properties of a live workload are maintained, and a determination is made to replicate a data set based on an additional partitioning key”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 10.  Regarding claim 11, Klots et al. teaches the method recited in claim 10, wherein applying a designated function to the designated partition key yields the designated container, the designated function selected from the group consisting of: a hash function and an identity function (See Paragraph 22 “adaptive data replication. Statistical properties of a live workload 

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 10.  Regarding claim 12, Klots et al. teaches the method recited in claim 11, wherein the designated function is a hash function, the method further comprising:

identifying the designated partition by searching a key space of the hash function to identify a value that map to the designated container identifier (See Paragraph 37 “in a reference distribution scheme, a table is partitioned based on a hash of one or more columns indicated by the partitioning key, where the one or more columns are selected to co-locate related data with respect to another table”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 1.  Regarding claim 13, Leu et al. teaches the method recited in claim 1, wherein the designated partition rule is determined at least in part based an access pattern exhibited by queries to the database table, and wherein the designated database container is stored on a physical storage medium, and wherein the physical storage medium is selected at least in part based on the access pattern (See Paragraph 28 “table partitioning rules”).

With respect to claim 14, Leu et al. teaches a database system implemented using a server system, the database system comprising:

a processor (See Paragraph 4 ”processor”) configurable to:

determining via a processor a plurality of partition rules for a database table in a database system, the database table storing a plurality of database entries, each database entry corresponding with a respective object type, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition corresponding with the respective object type, the database table being associated with a plurality of data object definitions and storing data associated with a plurality of object types, a first one of the data object definitions identifying a first data type for data stored in a designated data field, a second one of the data object definitions identifying a second data type for data stored In the designated data field, each of the partition rules corresponding with a respective data object definition (See Paragraph 40 “At 706 the implementing entity optionally analyzes the table placement rules 400, and learns the location 422 and partitioning rules 424, 426, 428 as described in reference to FIG. 4, FIG. 5, and FIG. 6. Based on some, or all of these rules and table redistribution behavior parameters, the implementation entity proposes table redistribution activities, including partitioning and repartitioning as required”).  Leu et al. does not disclose  the database table being associated with a plurality of data object definitions and storing data associated with a plurality of object types, a first one of the data object definitions identifying a first data type for data stored in a designated data field, a second one of the data object definitions identifying a second data type 
However, Baby teaches determining via a processor a plurality of partition rules for a database table in a database system, the database table storing a plurality of database entries, each database entry corresponding with a respective object type, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition corresponding with the respective object type, the database table being associated with a plurality of data object definitions and storing data associated with a plurality of object types, a first one of the data object definitions identifying a first data type for data stored in a designated data field, a second one of the data object definitions identifying a second data type for data stored In the designated data field, each of the partition rules corresponding with a respective data object definition (“pluggable database 301 includes database dictionary 400, tablespace files 401, and source metadata 402 which includes source address 403 and source statistics 404. As discussed above with respect to FIG. 2, the database dictionary 400 comprises metadata that defines database objects contained in a database and the tablespace files 401 are a set of one or more files that are used to store the data for various types of database objects, such as tables.” See Paragraph 131)
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) with Baby (partitioned data warehouse).  This would have facilitated dynamic data partitioning.  See Baby Paragraph (s) 2-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

However, Klots et al. teaches determining via the processor a designated partition key for a designated one of the database entries by applying a designated one of the partition rules, the designated database entry and the designated partition rule each being associated with a designated data object definition (See Paragraph 22 “adaptive data replication. Statistical properties of a live workload are maintained, and a determination is made to replicate a data set based on an additional partitioning key”); and

transmitting an instruction via a communications interface to update the designated database entry to include the designated partition key, the designated partition key corresponding with a designated database container, the database system being configured to update a storage location of the designated database entry to the designated database container based on the designated partition key (See Paragraph 70 “it is determined to replicate the data set in the database based on a second partitioning key”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) and Baby (partitioned data warehouse) with Klots et al. (adaptive data partitioning).  This would have facilitated dynamic data partitioning.  See Klots et al. Paragraph (s) 2-9.  In addition, the 

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 14.  Regarding claim 15, Klots et al. teaches the database system recited in claim 14, wherein one or more of the partition rules are determined at least in part based an access pattern exhibited by queries to the database table (See Paragraph 51 “key frequency metric that describes a frequency of access of table T by partitioning key K.sub.i in the workload”), and 

wherein the access pattern is specific to a selected one of the data object definitions (See Paragraph 51 “key frequency metric that describes a frequency of access of table T by partitioning key K.sub.i in the workload”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 14.  Regarding claim 15, Klots et al. teaches the database system recited in claim 14, wherein the designated partition rule is formulated as a Boolean expression over one or more data fields, 
wherein the designated data object definition identifies a respective data type for each of the data fields (See Klots et al. Paragraph 75 “data types”), and 
wherein the designated partition rule can be applied to the one or more data fields without accessing the designated data object definition (See Leu et al.Paragraph 28 “table partitioning rules”).

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 14.  Regarding claim 15, Klots et al. teaches the database system recited in claim 14, wherein the designated partition key corresponds with a designated container identifier, 
wherein the designated container identifier corresponds with the designated database container, and 
wherein applying a designated function to the designated partition key yields the designated container, the designated function selected from the group consisting of: 

a hash function and an identity function (See Paragraph 22 “adaptive data replication. Statistical properties of a live workload are maintained, and a determination is made to replicate a data set based on an additional partitioning key”).

With respect to claim 19, Leu et al. teaches a computer program product comprising non-transitory computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform a method comprising:

determining via a processor a plurality of partition rules for a database table in a database system, the database table storing a plurality of database entries, each database entry corresponding with a respective object type, each database entry including a respective one or 
However, Baby teaches determining via a processor a plurality of partition rules for a database table in a database system, the database table storing a plurality of database entries, each database entry corresponding with a respective object type, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition corresponding with the respective object 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) with Baby (partitioned data warehouse).  This would have facilitated dynamic data partitioning.  See Baby Paragraph (s) 2-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  
Leu et al. as modified by Baby does not disclose determining via the processor a designated partition key for a designated one of the database entries by applying a designated one of the partition rules, the designated database entry and the designated partition rule each being associated with a designated data object definition.
However, Klots et al. teaches determining via the processor a designated partition key for a designated one of the database entries by applying a designated one of the partition rules, the designated database entry and the designated partition rule each being associated with a 

transmitting an instruction via a communications interface to update the designated database entry to include the designated partition key, the designated partition key corresponding with a designated database container, the database system being configured to update a storage location of the designated database entry to the designated database container based on the designated partition key (See Paragraph 70 “it is determined to replicate the data set in the database based on a second partitioning key”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) and Baby (partitioned data warehouse) with Klots et al. (adaptive data partitioning).  This would have facilitated dynamic data partitioning.  See Klots et al. Paragraph (s) 2-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  


Claim 4-6, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leu et al. (US Pub. No. 20150149509) and Baby (US Pub. No. 20170116278) and Klots et al. (US Pub. No. 20160253402) in further view of Swift et al. (US Pub. No. 20150269239).


However, Swift et al. teaches the method recited in claim 1, wherein the database system is a multi-tenant database system, and wherein the database table stores data associated with a plurality of tenant organizations (See Paragraph 44 “functionality to support both multi-tenant and single-tenant environments may be included”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) and Klots et al. (adaptive data partitioning) with Swift et al. (database partition).  This would have facilitated dynamic data partitioning.  See Klots et al. Paragraph(s) 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  The close relation between both of the references highly suggest an expectation of success.


The Leu et al. reference as modified by Baby and Klots et al. and Swift et al. teaches all the limitations of claim 4.  Regarding claim 5, Swift et al. does the method recited in claim 4, wherein one or more of the partition rules are determined at least in part based an access pattern exhibited by queries to the database table, and wherein the access pattern is specific to a designated one of the tenant organizations (See Paragraph 141 “accesses”).


The Leu et al. reference as modified by Baby and Klots et al. and Swift et al. teaches all the limitations of claim 5.  Regarding claim 6, Swift et al. does the method recited in claim 5, wherein the access pattern is also specific to a selected one of the data object definitions (See Paragraph 141 “accesses”).


The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 14.  Regarding claim 16, Leu et al. as modified by Baby and Klots et al. does not disclose a multi-tenant database system.
However, Swift et al. teaches the database system recited in claim 14, wherein the database system is a multi-tenant database system, wherein the database table stores data associated with a plurality of tenant organizations, 
wherein one or more of the partition rules are determined at least in part based an access pattern exhibited by queries to the database table, wherein the access pattern is specific to a designated one of the tenant organizations and to a selected one of the data object definitions (See Paragraph 44 “functionality to support both multi-tenant and single-tenant environments may be included”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) and Klots et al. (adaptive data partitioning) with Swift et al. (database partition).  This would have facilitated dynamic data partitioning.  See Klots et al. Paragraph(s) 2-5.  In addition, the 

The Leu et al. reference as modified by Baby and Klots et al. teaches all the limitations of claim 19.  Regarding claim 20, Leu et al. as modified by Baby and Klots et al. does not disclose a multi-tenant database system.
However, Swift et al. teaches the computer program product recited in claim 19, wherein the database system is a multi-tenant database system, 
wherein the database table stores data associated with a plurality of tenant organizations, 

wherein one or more of the partition rules are determined at least in part based an access pattern exhibited by queries to the database table, 
wherein the access pattern is specific to a designated one of the tenant organizations, and 
wherein the access pattern is also specific to a selected one of the data object definitions (See Paragraph 44 “functionality to support both multi-tenant and single-tenant environments may be included”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Leu et al. (distributed database) and Klots et al. (adaptive data partitioning) with Swift et al. (database partition).  This would have .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments,” Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1”, indicate that the new reference has been added in a 103 rejection to address the new limitation, “determining via a processor a plurality of partition rules for a database table in a database system, the database table storing a plurality of database entries, each database entry corresponding with a respective object type, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition corresponding with the respective object type, the database table being associated with a plurality of data object definitions and storing data associated with a plurality of object types, a first one of the data object definitions identifying a first data type for data stored in a designated data field, a second one of the data object definitions identifying a second data type for data stored In the designated data field, each of the partition rules 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190004863 is directed to Independent hash-based partitioning system [0044] hash-based partitioning system may support configuration settings for certain variables in the hash-based partitioning system. Some configuration settings may be associated with load balancing rules or dynamic configuration. Some example configuration settings include current hash algorithm: per-tenant and per-account settings; number of IOPS per partition: per-tenant and per-account settings; single partition key IOPS throttling limit: per-tenant and per-account settings; table size throttling threshold: per-tenant and per-account settings; account provisioned IOPS threshold: per-tenant and per-account settings; number of historical IOPS changes to keep: per-tenant; per table server max IOPS to serve, when to start LB, etc.; configurations for any features specific to tables for performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154